           Case 4:19-cv-00266-JM Document 23 Filed 05/15/20 Page 1 of 1



                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  CENTRAL DIVISION

EDWARD L. BOYD AND
VERNA BOYD                                                                  PLAINTIFFS


V.                                       4:19CV00266 JM


CITY OF HELENA-WEST HELENA, et al,                                          DEFENDANTS


                                              ORDER

       Plaintiff has filed a Notice of Dismissal Without Prejudice all claims against the

Defendants. The Court finds that Plaintiff=s motion (ECF No. 22) should be, and hereby is,

GRANTED. The Court notes that Plaintiff=s right to re-file these claims against the Defendants is

subject to the provisions of Rule 41(d) of the Federal Rules of Civil Procedure. Under Rule

41(d), Plaintiff may be ordered to pay any costs of this action which the Court deems appropriate

if Plaintiff re-files the claims against the Defendants.

       The Motion to Dismiss (ECF No 22) is GRANTED. The Clerk is directed to close the

case. The trial scheduled for August 3, 2020 is cancelled.

       IT IS SO ORDERED this 15th day of May, 2020.



                                                             _____________________________
                                                             James M. Moody Jr.
                                                             United States District Judge
